Citation Nr: 0600547	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-27 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for right ear 
hearing loss.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1969 to 
July 1970.   

The case comes before the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted the veteran's claim for service 
connection for right ear hearing loss and assigned a 
noncompensable (0 percent) disability rating, effective June 
16, 2003.  In a November 2004 rating decision, the RO granted 
the veteran's claim for service connection for left ear 
hearing loss and assigned a noncompensable (0 percent) 
disability rating, effective June 16, 2003.  In a February 
2005 rating decision, the RO denied the veteran's claim 
seeking an initial compensable rating for bilateral hearing 
loss, currently assigned as noncompensable (0 percent).  The 
veteran perfected his appeal for right ear hearing loss by 
submitting a notice of disagreement (NOD) in December 2003.  
Thus, the Board observes that the veteran's claim will be 
evaluated only for right ear hearing loss.

In a July 2005 statement the veteran's representative 
withdrew his request for a hearing in accordance with 
38 C.F.R. § 20.204 (2005).


FINDINGS OF FACT

1.  The VA has fulfilled its duties to notify and assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
appeal.

2.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level III in 
each ear.




CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 7Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

The appellant is not prejudiced by the Board's consideration 
of his increased rating claim, as VA has already met all 
notice and duty to assist obligations to him under the VCAA.  
In this regard, the AOJ decision that is the basis of the 
appeal was for service connection of hearing loss, and was 
favorably decided after VCAA notice provided by letter dated 
in June 2003.  The issue of the evaluation assigned is a 
"downstream" issue.  The Board notes that the VA General 
Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to claims for 
higher initial ratings, where VCAA notice has already been 
provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").

However, service and post-service medical records, VA 
examination reports and lay statements have been associated 
with the record.  Further, the VA satisfied its duty to 
notify by means of VCAA letters dated June 2003, January 2004 
and July 2005, a statement of the case (SOC) dated July 2004 
and a supplemental statement of the case (SSOC) dated 
February 2005.  Specifically, the appellant was advised by VA 
of the information required to substantiate the claim on 
appeal, what evidence VA had obtained, and of his and VA's 
respective duties for obtaining evidence.  The June 2003 VCAA 
letter also asked the appellant to identify health care 
providers and to sign releases to obtain pertinent records.  
In the June 2003, January 2004, and July 2005 VCAA letters, 
the AOJ notified the appellant that it was his responsibility 
to make sure that VA received all requested information.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield, 19 Vet. App. at 123-29 
(2005).  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Because the present appeal arises from an initial 
rating decision, which established service connection for 
right ear hearing loss and an assigned initial disability 
rating, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In a rating decision dated in December 2003, the veteran was 
granted service connection for right ear hearing loss and was 
assigned a noncompensable disability evaluation effective 
June 16, 2003.  In a rating decision dated in November 2004, 
the veteran was granted service connection for left ear 
hearing loss and was assigned a noncompensable disability 
evaluation effective June 16, 2003.  In a February 2005 
rating decision, the veteran was assigned a noncompensable 
disability evaluation for bilateral hearing loss.  At 
present, per the veteran's NOD submitted in December 2003, he 
is seeking an initial compensable rating for his right ear 
hearing loss.  The Board notes that because the veteran is 
service connected for bilateral hearing loss, both ears will 
be considered when rating the right ear.

The criteria for evaluating hearing impairment require 
consideration of the results of examinations using controlled 
speech discrimination tests (i.e., the Maryland CNC study) 
together with the results of pure tone audiometry tests.  See 
38 C.F.R. § 4.85 (2005).  Hearing loss disability evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests, in conjunction with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 500, 1000, 2000, 3000, and 4000 
cycles per second.  

The rating criteria reflect 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. 
§ 4.85; Diagnostic Code 6100.  The degree of disability 
resulting from service-connected defective hearing is 
mechanically determined by applying the numeric designations 
assigned to the rating criteria after audiometric evaluations 
are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Results of the evaluations are analyzed using 
Table VI and Table VII contained in 38 C.F.R. 
§ 4.85.  In order to establish entitlement to an increased 
evaluation for hearing loss, it must be shown that certain 
minimum combination levels of speech discrimination loss and 
average pure tone decibel loss are met.

The criteria for evaluating exceptional patterns of hearing 
loss are addressed in 
38 C.F.R. § 4.86 (2005).  These patterns are met when each 
pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz. 

The Board's review of the longitudinal record included the 
veteran's last in service audiological examination which took 
place in July 1970.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
25
LEFT
15
15
15
10
10

The average pure tone was 21.25 decibels in the right ear and 
12.5 decibels in the left ear.  This examination, along with 
a March 1969 in-service and a December 1974 examination while 
the veteran was a reservist, show that the veteran had Level 
1 acuity in both ears and there are no exceptional patterns 
of hearing impairment to warrant consideration under 38 
C.F.R. § 4.86.

The veteran underwent a VA audiological examination in 
November 2003.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
30
45
LEFT
10
15
15
25
45

The average pure tone was 32.5 decibels in the right ear and 
25 decibels in the left ear.  His speech discrimination was 
78 percent for the right and left ears.

The November 2003 audiological examination result confirms 
that the veteran has Level III hearing acuity in both the 
right and left ear.  See 38 C.F.R. § 4.85, Table VI.  Under 
the applicable schedular criteria, a noncompensable 
evaluation is assigned for the degree of impairment 
demonstrated.  See 38 C.F.R. § 4.85.  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In this regard, under the applicable schedular criteria, a 
noncompensable evaluation is assigned for the degree of 
impairment demonstrated.  See 38 C.F.R. § 4.85 (2005).  The 
Board has considered the application of 38 C.F.R. § 4.86 
[exceptional patterns of hearing impairment].  However, the 
veteran's hearing loss does not meet the criteria under that 
section.  See 38 C.F.R. § 4.86.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected right ear 
hearing disability, as the United States Court of Appeals for 
Veterans Claims (Court) indicated can be done in this type of 
case.  The currently assigned noncompensable rating was 
granted, effective from the date of service connection.  Upon 
reviewing the longitudinal record in this case, the Board 
finds that at no time has the veteran's disability met the 
criteria for an initial compensable rating.  Fenderson, 
supra.

The veteran has not submitted any additional medical evidence 
since the February 2005 rating decision, which indicates that 
his right ear hearing loss has increased in severity.  The 
Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claim.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995).

With respect to the disability at issue, the applicable 
rating criteria contemplates higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a 
compensable rating on a schedular basis.  Likewise then, 
referral for consideration for extra-schedular evaluation is 
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial compensable rating for right ear hearing loss is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


